NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                        AUG 24 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 MARIA CRISTINA ISLAS-ESPINOSA,                     No.   14-72698

                    Petitioner,                     Agency No. A089-245-782

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Maria Cristina Islas-Espinosa, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies both within Islas-Espinosa’s testimony, and between her

testimony and record evidence, as to her medical records from 1989 and 2000.

See id. at 1048 (adverse credibility determination was reasonable under the

“totality of circumstances”). Islas-Espinosa’s explanations for these

contradictions do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In the absence of credible testimony, in this case, Islas-

Espinosa’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003). In light of these dispositive findings, we

reject Islas-Espinosa’s contentions that the agency violated her due process rights

by faulting her for any delays in proceedings, or by failing to grant her a final

continuance. See Lata, 204 F.3d at 1246 (requiring error to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                    14-72698